Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (the "Agreement"), dated as of «Effective_Date», between Lexmark International, Inc., a Delaware corporation, with its principal place of business in Fayette County, Kentucky (the "Employer"), and «Name» (the "Employee"). W I T N E S S E T H: WHEREAS, Employer and Employee desire to enter into an employment agreement and terminate the Employment Agreement entered into by the parties on «Date_of_Old_EE_Agree», each thereby relinquishing all rights and benefits and terminating all duties and obligation of each party thereunder. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the parties hereto hereby agree as follows: 1.Term; Position and Responsibilities. (a)Term of Employment.Unless the Employee's employment shall sooner terminate pursuant to Section 6, the Employer shall employ the Employee for a term commencing on the day hereof and ending on October 31, 2010 (the "Term") and the Employee's employment shall continue thereafter at will. (b)Position and Responsibilities.The Employee will serve as «Title» and in such other executive capacity or capacities as may be determined from time to time by or under the authority of the Board of Directors of the Employer ("Employer's Board"), and the Employee will devote all of his skill, knowledge and working time (except for reasonable vacation time and absence for sickness or similar disability) to the conscientious performance of his duties.The Employee acknowledges that, as a result of his position with the Employer, he has responsibility for the operation and worldwide competitive positioning of the Employer and for ensuring that the Employer remains a leading developer, manufacturer and supplier of printers, multifunctional devices and associated supplies, services and solutions on a worldwide basis.The Employee represents that he is entering into this Agreement voluntarily and that his employment hereunder and compliance by him with the terms and conditions of this Agreement will not conflict with or result in the breach of any agreement to which he is a party or by which he may be bound. 2.Base Salary.As compensation for the services to be performed by the Employee hereunder, the Employer will pay the Employee an annual base salary of $«Base_Salary» during the term of his employment hereunder.The Employer will review the Employee’s base salary from time to time during the period of his employment hereunder and, in the unfettered discretion of the Employer, may increase such base salary from time to time based upon the performance of the Employee, the financial condition of the Employer, prevailing industry salary scales and such other factors as the Employer shall consider relevant.(The annual base salary payable to the Employee under this Section 2, as the same may be increased from time to time, shall hereinafter be referred to as the “Base Salary.”)The Base Salary payable under this Section 2 shall be reduced to the extent that the Employee elects to defer such Base Salary under the terms of any deferred compensation or savings plan maintained or established by the Employer, provided that any such reduction of the Base Salary shall not be taken into account for purposes of calculating the Annual Bonus (as defined in Section 3).The Employer shall pay the Employee the Base Salary in biweekly installments, or in such other installments as may be mutually agreed upon by the Employer and the Employee. 3. Short-term Incentive
